UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                No. 98-30592


                       NIA HOME HEALTH CARE, INC.,

                                                        Plaintiff-Appellant,

                                   VERSUS

                WHITNEY NATIONAL BANK AND JERRY TANNER,

                                                        Defendants-Appellees.



             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                             (97-CV-1903-E)


                             December 10, 1999

Before DAVIS, JONES and MAGILL1, Circuit Judges.

PER CURIAM:**

     After reviewing the record and the briefs, we conclude that

the district court correctly granted summary judgment and dismissed

plaintiff’s suit for the following reasons:

     1.      Nia’s § 1981 action is time barred;

     2.      The   summary   judgment   record   does    not   support   Nia’s

allegations of discrimination under the Equal Credit Opportunity

Act (ECOA).

     3.      Whitney’s March 5, 1996 letter notifying Nia of the


    1
         Circuit Judge of the Eighth Circuit, sitting by designation.
        **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
denial of its application for a line of credit was timely and

adequate under the ECOA.

     4.   We have considered Nia’s remaining arguments and conclude

that they have no merit.

     AFFIRMED.




                                2